Title: Elizabeth Smith Shaw to Mary Smith Cranch, 17 February 1788
From: Shaw, Elizabeth Smith
To: Cranch, Mary Smith


        
          Haverhill February 17th 1788
          My Dear Sister—
        
        I hear Judge Seargant is to go to Boston tomorrow, & I will not defer writing a few Lines to my Sister, & most heartily thanking her, for her two kind remembrances of me— When I read that my young Friends designed me a Visit, I felt execeding sorry that they were prevented by the weather— They need not have been frighted, for there is seldom a Time from November, to March but what persons may travel from here to Boston with ease—
        The publishment of our Cousin Tufts, & Brooks gives us the greatest pleasure— ’Tis a Consumation devoutly to be wished for—At least, I view it at present, as attended with every circumstance of Felicity, that can give pleasure to near Relatives How would my dear Aunt have rejoiced, had she lived to see them happily connected. I think our Cousin is much improved of late, & will make him an exceellent Wife— Mr Tufts will visit his Friends, be more companionable, & feel tenfold more important than ever he did before—
        Yes! as you observe, Weymouth may shine yet—& I may again love to visit the place of my Nativity. But the Sight of it now, excites such a Crowd of Ideas as language cannot describe, & quite overwhelms my Soul with Grief—
        
          “Sweet little Cottage of my Sire,
          Where when a Child I played—
          Each Object lives within my Mind,
          That there the Eye runs o’er;
          The Hamlet, & the Hill behind,
          The apple Tree before—”
        
        At such a Window, I have viewed with perfect tranquility the softened azure, & the variegated Cloud— With such a Friend, seated upon that verdant Bank we talked down the Summers Sun— In this cool retreat I tasted the sweets of virtuous Friendship, enjoyed the Feast of reason, & the flow of Soul— Under that lofty Oak, I viewed the vast Expanse of Nature—held converse with the Stars—beheld the Moon walking in brightness, & almost paid my homage to the Queen of heaven—
        Here lived, & here smiled the fond Parents, heightening every Joy—here they poured the fresh Instruction over our Minds—here they gave the wise precept—& there they marked the cautious Line—Let not then, my dear Eliza ever wonder if she should again see her Aunt wholly unnerved, & choaked with a train of Ideas, which a sight of this place ever calls up to her view— For Now she must behold the dear Objects of her affections, put far away—& her nearest kindred mouldering in the Grave—
        Well might the apostle say, that we [. . . .] City—
        
        My Children stood by me when I received your last Letters, anxious to know their Contents— As it happened, there was what would please them both— I told Billy that his Opinion was founded on principles of nature— I asked little Miss, what she would do now—her hopes were all blasted— She had a powerful Rival in her Cousin— She indeed at first looked quite mortified— But she soon collected herself, & with a pride natural to her Sex, said “she did not love, she should not break her heart about it— There were enough other, Gentlemen—though she must say, she thought him very pretty—but she could love him full as well if he were her Cousin—”
        I long to hear from Charles & Thomas I charged them to write to me— I do not know that Mr Shaw & I could have given them better advice if they had been our own Sons— I hope they will conduct agreeable to it—& be wiser than they have been, & more cautious of abusing Government, for what they from choice suffer—the Ten shillings penalty, I mean— It was very late when I took my pen in hand, I shall not say half I wish to— my Love to the young Folks—may you all sleep sweetly to night encircled by the watchman of Israel, so may your
        E. Shaw
      